233 F.2d 697
98 U.S.App.D.C. 206
COLUMBIA TYPOGRAPHICAL UNION, NO. 101, Appellant,v.The EVENING STAR NEWSPAPER COMPANY, Appellee.
No. 12984.
United States Court of Appeals District of Columbia Circuit.
Argued April 17, 1956.Decided April 30, 1956.

Mr. Gerhard P. Van Arkel, Washington, D.C., with whom Mr. Eugene Gressman, Washington D.C., was on the brief, for appellant.
Mr. William B. Jones, Washington, D.C., with whom Messrs. George E. Hamilton and George E. Hamilton, III, Washington, D.C., were on the brief, for appellee.
Before WILBUR K. MILLER, BAZELON and DANAHER, Circuit Judges.
PER CURIAM.


1
The Union imposed a fine of $40 on the foreman of the Evening Star's composing room.  The foreman paid the fine and the Star refunded it to him and then sued the Union to recover the amount so refunded on the ground that the fine had been imposed in violation of the contract between the Washington Publishers Association and the Union.  The District Court granted summary judgment to the plaintiff and the Union appealed.


2
We affirm the action of the trial court on the basis of Judge McGarraghy's opinion, filed September 3, 1955, 141 F. Supp. 374.


3
Affirmed.